DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

Response to Amendment
The amendment filed 10/28/2020 has been entered. Claims 1-3 and 30 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 10/28/2020 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clocksin et al. (Programming in prolog, Fifth Edition) and in view of Wu et al. (US Pub. 2002/0102025). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Clocksin et al. (Programming in prolog, Fifth Edition) and in view of Wu et al. (US Pub. 2002/0102025). 
As per claim 1, Clocksin teaches a processing method for causing a computer to automatically execute all of or a part of a function of a logic programming language PROLOG, the method comprising: 
manually inputting a sentence as a "fact", "rule" or "goal" of PROLOG to the computer [page 4, 1st – 3rd paragraphs, “the Prolog system enables a computer to be used as a storehouse of facts and rules … you use the keyboard to type characters into the computer, and the computer uses the display to show results to you. Prolog will wait for you to type in the facts and rules that pertain to the problem you want to solve. Then, if you ask the right kind of questions, Prolog will work out the answers and show them on the display … the fact that "John likes Mary" (sentence)”; page 2, last paragraph, “a set of clauses, where each clause is either a fact about the given information or a rule”] in discerning a constant part and a variable part corresponding to "literal" of PROLOG by a character type, a delimiter or an escape character [page 8, last paragraph, prolog can distinguish variables from names of particular objects because any name beginning with a capital letter is taken to be a variable; page 9, 1st paragraph, for example, the user asks Does John like X? (variable X, character type) Prolog searches through all its facts to find things that John likes, prolog lets us use variables, like this: “?- likes(john, X).”; page 4, 3rd paragraph, “the fact that "John likes Mary", in Prolog, we need to write facts in a standard form, like this: Likes(john, mary).”]; and
by computer, executing an automatic unification process [unifying the fact, goal] in the sentence included in the input of the "fact", "rule" or "goal" [page 6, last paragraph, “When a question is asked of a Prolog system, it will search through the database. It looks for facts that unify the fact in the question. Two facts unify if their predicates are the same … and if their corresponding arguments each are the same”; page 11, 3rd paragraph, “When a sequence of goals (separated by commas) is given to Prolog, Prolog attempts to satisfy each goal in tum by searching for a unifying goal in the database. All goals have to be satisfied in order for the sequence to be satisfied”], handling a variable as what straddle a boundary of a subject clause, a predicate clause, a subject, a predicate, an object, a complement, a modifier of an inflectable word or a sentence [page 48, last paragraph, “a simple syntax for English is that a sentence consists of a noun followed by a verb phrase, the structure of any sentence can be represented by the structure of the form: sentence(noun(X), verb_phrase(verb(Y), noun(Z))) which has a tree: 

    PNG
    media_image1.png
    212
    219
    media_image1.png
    Greyscale

And if we take our sentence ("John likes Mary"), and instantiate the variables in the structure with the words of the sentence, we obtain:

    PNG
    media_image2.png
    221
    229
    media_image2.png
    Greyscale

This shows how we can use Prolog structures and variables to represent the syntax of
a class of very simple English sentences”; 
page 10, 3rd paragraph, we ask the question: ?- likes(X, mary), the answer is X = john; 
page 9, last paragraph – page 10, 2nd paragraph, ?- likes(john, X).
The question asks, ls there anything that John likes? … Prolog will reply X = mary; it can be seen Prolog handling each of the variable including in the sentence (a variable as what straddle a boundary of a sentence) by unifying the fact in the sentence;
page 11 discloses another example, 
“Suppose we have the following database:
Likes(mary, chocolate).
Likes(mary, wine).
Likes(john, wine).
Likes(john, mary).”
And the question is, “Is there anything that John and Mary both like? … In Prolog the two goals would be written as a conjunction like this:
?- likes(mary, X), likes(john, X).”
And Prolog will answer the question by attempting to satisfy the goals (Prolog will search through the database looking for facts that unify the fact in the question). It can be seen that Prolog performing the unifying process to handle the variable X which straddle a boundary of the question (a variable that existing on both clauses of the question)]; 

recursively repeating a unification of patterns as sentences that include variables and a sentence that does not include variables until it comes to have no variable in a constant manner [pages 11-12 disclose an example of the system search for a solution of “whether there is anything that both John and Mary like” based on the provided facts: Likes(mary, chocolate)., Likes(mary, wine)., Likes(john, wine)., Likes(john, mary)., the system first try to find out if there is some X that Mary likes, then find out if John likes X; page 12, step 1, the database is searched for the first goal, since first unifying fact in the database is “Likes(mary, chocolate).”, so now X is instantiated to chocolate everywhere in the question where X appears (obtaining a restriction information); page 12, step 2, after satisfied the first goal, the dadabase is searched for “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal];
calculating a longest matching solution of the variable that appears in the pattern firstly, followed by storing each status of the solutions, which is a base condition to generate a new pattern [page 218, 2nd paragraph, “sentence(X) :- append(Y, Z, X), noun_phrase(Y), verb_phrase(Z). and a question: ?- sentence( [the,man,eats, the,appleJ)., Variable X in the rule will be instantiated (to [the, man, eats, the, apple]), but initially Y and Z will be uninstantiated, so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X. On backtracking, it will generate all the possible pairs, one at a time … step 2, Y = [the,man,eats,the,apple], Z = [],  (longest match solution for variable Y that appears firstly in the sentence)”], as to each of the new pattern  [page 218, step 2, “Y = [the,man,eats,the,apple], Y = [the,man,eats,the], Y = [the,man,eats], Y = [the,man], Y = [the], Z = [] (eliminating characters of the longest match solution from its rear)]; and  
obtaining different answers [page 12, Likes(mary, chocolate). and Likes(mary, wine)] of different unifications by integrating the stored status of each solution when there is no more variable [page 12, step 2, after satisfied the first goal (Likes(mary, chocolate).), the dadabase is searched for “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal; 
Also, for the example above about the sentence( [the,man,eats, the,appleJ) … so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X, and the possible candidate solutions (different answers) are “page 218,
Y = [], Z = [the,man,eats,the,apple]
Y = [the], Z = [man,eats,the,apple]
Y = [the,man], Z = [eats,the,apple]
Y = [the,man,eats], Z = [the,apple)
Y = [the,man,eats,the], Z = [apple]
Y = [the,man,eats,the,apple], Z = []”]; and
[page 218, step 2, “Y = [the,man,eats,the,apple], Y = [the,man,eats,the], Y = [the,man,eats], Y = [the,man], Y = [the]”];
Clocksin does not teach
a solution candidate of the variable is a random partial character string which is extracted from certain character strings consisting of a whole sentence without regarding to a unit of a separation of a grammar structure as the sentence (emphasis added). 
Wu teaches
a solution candidate of the variable [paragraph 0042, “analyzing the sentence to identify multiple-character words”; paragraph 0044, word candidate] is a random partial character string which is extracted from certain character strings consisting of a whole sentence without regarding to a unit of a separation of a grammar structure as the sentence [paragraphs 0043-0044, “the facility sets this position at the first character of the sentence. In step 602-614, the facility continues to repeat steps 603-613 until the position has advanced to the end of the sentence … In steps 603-609, the facility loops through each word candidate that begins at the current position. The facility preferably begins with the word candidate that starts at the current position and is seven characters long, and, in each iteration, removes one character from the end of the word candidate until the word candidate is two characters long … the facility tests for the current word candidate conditions relating to the NextChar and CharPos attributes of the characters comprising the word candidate … the facility looks up the word candidate in the lexical knowledge base to determine whether the word candidate is a word … if additional word candidates remain to processed, then the facility continues in step 603 to process the next word candidate”];
 It can be seen that the goal is to determine the characters included in the given sentence is/are the word(s), by starting with the position of the selected character, generating multiple word candidates, where the longest word candidate is seven characters long, determining if the word candidate is a word, if Yes do …, if No do .., then the system analyzes the next word candidate by removing one character (7th character) of the “analyzed candidate” to determine if the next candidate is a word, and the system repeats the process until the candidate word is two characters long. 
For example, the characters is “happyzx”, the system analyzes the first candidate word (7 characters) “happyzx”, determines that the candidate word is not a word, the system then removes one character from the end of the candidate word “x”, and analyzes the next candidate word “happyz” … not a word … removes one character at the end … analyzes the next candidate word “happy” … Yes, this is a word …, 
Since Wu discloses a solution candidate of the variable “X (word)”] is a random partial character string without regarding to a unit of a separation of a grammar structure as the sentence (happyzx, happyz …), therefore, Wu reference read on the above limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a solution candidate of the variable is a random partial character string which is extracted from certain character strings consisting of a whole sentence without regarding to a unit of a separation of a grammar structure as the sentence of Wu into the method of programming in Prolog of Clocksin. Doing so would help obtaining all the solution candidates that match the variable.

As per claim 2, Clocksin teaches a processing method for causing a computer to automatically execute all of or a part of a function of a logic programming language PROLOG, the method comprising: 
manually inputting a sentence as a "fact", "rule" or "goal" of PROLOG to the computer [page 4, 1st – 3rd paragraphs, “the Prolog system enables a computer to be used as a storehouse of facts and rules … you use the keyboard to type characters into the computer, and the computer uses the display to show results to you. Prolog will wait for you to type in the facts and rules that pertain to the problem you want to solve. Then, if you ask the right kind of questions, Prolog will work out the answers and show them on the display … the fact that "John likes Mary" (sentence)”; page 2, last paragraph, “a set of clauses, where each clause is either a fact about the given information or a rule”] in discerning a constant part and a variable part corresponding to "literal" of PROLOG by a character type, a delimiter or an escape character [page 8, last paragraph, prolog can distinguish variables from names of particular objects because any name beginning with a capital letter is taken to be a variable; page 9, 1st paragraph, for example, the user asks Does John like X? (variable X, character type) Prolog searches through all its facts to find things that John likes, prolog lets us use variables, like this: “?- likes(john, X).”; page 4, 3rd paragraph, “the fact that "John likes Mary", in Prolog, we need to write facts in a standard form, like this: Likes(john, mary).”]; and
by computer, executing an automatic unification process [unifying the fact, goal] in the sentence included in the input of the "fact", "rule" or "goal" [page 6, last paragraph, “When a question is asked of a Prolog system, it will search through the database. It looks for facts that unify the fact in the question. Two facts unify if their predicates are the same … and if their corresponding arguments each are the same”; page 11, 3rd paragraph, “When a sequence of goals (separated by commas) is given to Prolog, Prolog attempts to satisfy each goal in tum by searching for a unifying goal in the database. All goals have to be satisfied in order for the sequence to be satisfied”], handling a variable as what straddle a boundary of a subject clause, a predicate clause, a subject, a predicate, an object, a complement, a modifier of an inflectable word or a sentence [page 48, last paragraph, a simple syntax for English is that a sentence consists of a noun followed by a verb phrase, the structure of any sentence can be represented by the structure of the form: sentence(noun(X), verb_phrase(verb(Y), noun(Z))) which has a tree: 

    PNG
    media_image1.png
    212
    219
    media_image1.png
    Greyscale

And if we take our sentence ("John likes Mary"), and instantiate the variables in the structure with the words of the sentence, we obtain:

    PNG
    media_image2.png
    221
    229
    media_image2.png
    Greyscale

This shows how we can use Prolog structures and variables to represent the syntax of
a class of very simple English sentences; 
page 10, 3rd paragraph, we ask the question: ?- likes(X, mary), the answer is X = john; 
page 9, last paragraph – page 10, 2nd paragraph, ?- likes(john, X).
The question asks, ls there anything that John likes? … Prolog will reply X = mary; it can be seen Prolog handling each of the variable including in the sentence (a variable as what straddle a boundary of a sentence) by unifying the fact in the sentence; 
page 11, discloses another example, 
“Suppose we have the following database:
Likes(mary, chocolate).
Likes(mary, wine).
Likes(john, wine).
Likes(john, mary).”
And the question is, “Is there anything that John and Mary both like? … In Prolog the two goals would be written as a conjunction like this:
?- likes(mary, X), likes(john, X).”
And Prolog will answer the question by attempting to satisfy the goals (Prolog will search through the database looking for facts that unify the fact in the question). It can be seen that Prolog performing the unifying process to handle the variable X which straddle a boundary of the question (a variable that existing on both clauses of the question)];
wherein in the automatic unification process: 
recursively repeating a unification of patterns as sentences that include variables and a sentence that does not include variables until it comes to have no variable in a constant manner [pages 11-12 disclose an example of the system search for a solution of “whether there is anything that both John and Mary like” based on the provided facts: Likes(mary, chocolate)., Likes(mary, wine)., Likes(john, wine)., Likes(john, mary)., the system first try to find out if there is some X that Mary likes, then find out if John likes X; page 12, step 1, the database is searched for the first goal, since first unifying fact in the database is “Likes(mary, chocolate).”, so now X is instantiated to chocolate everywhere in the question where X appears (obtaining a restriction information); page 12, step 2, after satisfied the first goal, the dadabase is searched for “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal];
[page 218, 2nd paragraph, “sentence(X) :- append(Y, Z, X), noun_phrase(Y), verb_phrase(Z). and a question: ?- sentence( [the,man,eats, the,appleJ)., Variable X in the rule will be instantiated (to [the, man, eats, the, apple]), but initially Y and Z will be uninstantiated, so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X. On backtracking, it will generate all the possible pairs, one at a time … step 2, Y = [], Z = [the,man,eats,the,apple],  (longest match solution for variable Z that appears lastly in the sentence)”], as to each of the new pattern obtained by assigning the process eliminating characters of the character string of the longest matching solution from its beginning to a null character in the eliminating process [page 218, step 2, “Z = [the,man,eats,the,apple], Z = [man,eats,the,apple], Z = [eats,the,apple], Z = [the,apple], Z = [apple], Z = []] (eliminating characters of the longest match solution from its beginning)]; and  
obtaining different answers [page 12, Likes(mary, chocolate). and Likes(mary, wine)] of different unifications by integrating the stored status of each solution when there is no more variable [page 12, step 2, after satisfied the first goal (Likes(mary, chocolate).), the dadabase is searched for “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal;
Also, for the example above about the sentence( [the,man,eats, the,appleJ) … so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X, and the possible candidate solutions (different answers) are “page 218,
Y = [], Z = [the,man,eats,the,apple]
Y = [the], Z = [man,eats,the,apple]
Y = [the,man], Z = [eats,the,apple]
Y = [the,man,eats], Z = [the,apple)
Y = [the,man,eats,the], Z = [apple]
Y = [the,man,eats,the,apple], Z = []”]; and
wherein a solution candidate of the variable is a random partial character string which is extracted from certain character strings consisting of a whole sentence [page 218, step 2, “Y = [the,man,eats,the,apple], Y = [the,man,eats,the], Y = [the,man,eats], Y = [the,man], Y = [the]”];
Clocksin does not teach
a solution candidate of the variable is a random partial character string which is extracted from certain character strings consisting of a whole sentence without regarding to a unit of a separation of a grammar structure as the sentence (emphasis added). 
Wu teaches
a solution candidate of the variable [paragraph 0042, “analyzing the sentence to identify multiple-character words”; paragraph 0044, word candidate] is a random partial character string which is extracted from certain character strings consisting of a whole sentence without regarding to a unit of a separation of a grammar structure as the sentence [paragraphs 0043-0044, “the facility sets this position at the first character of the sentence. In step 602-614, the facility continues to repeat steps 603-613 until the position has advanced to the end of the sentence … In steps 603-609, the facility loops through each word candidate that begins at the current position. The facility preferably begins with the word candidate that starts at the current position and is seven characters long, and, in each iteration, removes one character from the end of the word candidate until the word candidate is two characters long … the facility tests for the current word candidate conditions relating to the NextChar and CharPos attributes of the characters comprising the word candidate … the facility looks up the word candidate in the lexical knowledge base to determine whether the word candidate is a word … if additional word candidates remain to processed, then the facility continues in step 603 to process the next word candidate”];
It can be seen that the goal is to determine the characters included in the given sentence is/are the word(s), by starting with the position of the selected character, generating multiple word candidates, where the longest word candidate is seven characters long, determining if the word candidate is a word, if Yes do …, if No do .., then the system analyzes the next word candidate by removing one character (7th character) of the “analyzed candidate” to determine if the next candidate is a word, and the system repeats the process until the candidate word is two characters long. 
For example, the characters is “happyzx”, the system analyzes the first candidate word (7 characters) “happyzx”, determines that the candidate word is not a word, the system then removes one character from the end of the candidate word “x”, and analyzes the next candidate word “happyz” … not a word … removes one character at the end … analyzes the next candidate word “happy” … Yes, this is a word …, 
Since Wu discloses a solution candidate of the variable “X (word)”] is a random partial character string without regarding to a unit of a separation of a grammar structure as the sentence (happyzx, happyz …), therefore, Wu reference read on the above limitation. 
claim 2 is rejected using the same rationale as claim 1.

As per claim 3, Clocksin and Wu teach the processing method as claimed in claim 2.
Clocksin further teaches
[page 218, step 2, “Z = [the,man,eats,the,apple], Z = [man,eats,the,apple], Z = [eats,the,apple], Z = [the,apple], Z = [apple]]. 

As per claim 30, Clocksin and Wu teach the processing method as claimed in claim 1.
Clocksin further teaches
eliminating characters just until a shortest matching solution obtained separately, instead of gradually reducing to the null character [page 218, step 2, “Y = [the,man,eats,the,apple], Y = [the,man,eats,the], Y = [the,man,eats], Y = [the,man], Y = [the]].

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Citeau et al. (US Pub. 2014/0195473) describes a method for extending a production rule engine with ontological reasoning.
Wu et al. (US Patent 6,360,197) describes a method for identifying confused characters in a text written in a language having a large number of distinct characters.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123